                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTEDIVISION
                                    NO. 3:17CR00134-6

 UNITED STATES OF AMERICA,                        )
                                                  )
                  Plaintiff,                      )
                                                  )                  ORDER
     v.                                           )
                                                  )
 BRADLEY BEAUCHAMP,                               )
                                                  )
                  Defendant.                      )
                                                  )

          THE COURT, sua sponte, hereby VACATES its ORDER of March 24, 2020 (Doc No.

2887) denying Defendant’s Motion for Release from Custody due to COVID-19 Pandemic (Doc.

No. 2886), and hereby AFFIRMS the Magistrate Judge’s Text-Only Order of March 24, 2020.

          The Court erroneously stepped upon the jurisdiction of the Magistrate Judge to first hear

and rule on issues of detention and bond, as the standard practice in this District. By this ORDER,

the Court adopts the finding of the Magistrate Judge that the Defendant was “receiving medical

treatment in the jail” and therefore denying the Defendant’s Motion.

          The Court adds and finds that the Defendant has a lengthy and serious criminal record

arising in part from his membership in the United Blood Nation (hereinafter “UBN” or “Bloods”)

(Final Presentence Report, No. 2790, Part B – Defendant’s Criminal History). The Court notes that

one of the responsibilities of the Defendant as a UBN member was to assist in maintaining a

“repository of firearms that they [Bloods] could access when they needed one.” (Doc. No. 2790,

para. 21). Defendant’s criminal history, particularly his position as a gun handler for the Bloods,

makes him both a risk to public safety and a risk of flight.
       FINALLY, the Court continues the Sentencing of the Defendant from April 14, 2020, to a

date no sooner than June 1, 2020, because of the dangers of having any gathering which could

exceed ten (10) people, for the reasons set forth in this Court’s blanket order continuing all criminal

trials until June 1, 2020 (In re: Covid-19 Administrative Order, 3:20-mc-00048 (W.D.N.C.)).

       IT IS SO ORDERED.
                                             Signed: April 3, 2020
